“AKIN LAW GROUP PLLC

45 BROADWAY
Surre 1420
New York, New York 10006
Tel. (282) 825-1400 9 Fax, (212) 825-1440

ZAPER A. AKIN LEOPOLD RAIC
ROBERT D. SALAMAN GULSAH SENOL

SIMI BHUTANI
November 26, 2019

(t(2froy

Honorable Paul A. Crotty [he ana tle f bps O
United States District Court FAnuwy oo Lad 6 al al 80 ae

Southern District of New York
500 Pearl Street, Yeo nthet
New York, NY 10007 {tll WON,

Re:  Tortorici, et al. vy. Bus-Tev LLC d/b/a Early Morning Seafood, et al. Shi”
Case No. 17-7507 (PAC) (HP)
Joint Letter Motion for Adjournment of December 4, 2019 Conference

Via ECF

Dear Judge Crotty:

We are counsel to the Plaintiffs and write on behalf of all parties to jointly request an
adjournment of the Status Conference scheduled for December 4, 2019 to either February 4,
February 5 or February 6, 2020, or another date and time convenient for the court, This is the
patties’ first request for an adjournment.

The parties are pleased to report that they have verbally agreed to a settlement as to two
of the three Plaintiffs — Mendez and Jiminez. The parties are in the process of drafting a
settlement agreement and will file for Cheeks FLSA approval within the next two weeks.

The non-settling Plaintiff Tortorici’s case proceeds and the parties plan on scheduling
depositions in January 2020. On November 20, 2019, Magistrate J udge Parker granted the
patties’ request to extend the fact discovery deadline to January 31, 2020.

We thank Your Honor for her time and attention to this matter.

Very truly yours,

Akin Law Group PLLC

 

- - - oO /sf Robert D. Salaman
NG AET RMD Sin

ce: Mark E. Spund
